Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of the unauthorized use of drugs. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As such, petitioner has received all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Williams v Smith, 48 AD3d 872 [2008]).
Mercure, J.P., Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.